UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-31332 nCoat, Inc. (Exact name of Registrant as specified in its charter) Delaware 98-0375406 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7237 Pace Dr. PO Box 38 Whitsett, NC27677-9118 (address of principal executive office, zip code) Registrant’s telephone number, including area code: (336) 447-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b 2 of the Exchange Act). YesoNo x As of August 20, 2007, there were 94,864,236 shares of the registrant’s common stock, $0.0001 par value, outstanding. nCoat, Inc. FORM 10-QSB FOR THE QUARTER ENDED June 30, 2007 FORWARD-LOOKING INFORMATION Statements in this report concerning the future sales, expenses, profitability, financial resources, product mix, market demand, product development and other statements concerning the future results of operations, financial condition and business of nCoat, Inc., are “forward-looking” statements as defined in the Securities Act of 1933 and Securities Exchange Act of 1934. Investors are cautioned that the Company’s actual results in the future may differ materially from those projected in the forward-looking statements due to risks and uncertainties that exist in the Company’s operations and business environment, including competition, need for increased acceptance of products, ability to continue to develop and extend our brand identity, ability to anticipate and adapt to a competitive market, ability to effectively manage rapidly expanding operations, amount and timing of operating costs and capital expenditures relating to expansion of our business, operations and infrastructure, ability to provide superior customer service thereon , dependence upon key personnel and the like. The Company’s most recent filings with the Securities and Exchange Commission, including reports on Form 8-K, contain additional information concerning many of these risk factors, and copies of these filings are available from the Company upon request and without charge. The Company disclaims any obligation or intention to update any forward looking statement in this report. As discussed herein, on February 14, 2007, Tylerstone Ventures Corporation (“Tylerstone”) entered into a share exchange agreement with nCoat, Inc. (“nCoat”), whereby the nCoat shareholders received a majority of the voting equity interests of Tylerstone and nCoat was therefore considered to have acquired Tylerstone for financial reporting purposes. References in this Quarterly Report to the “Company” or “nCoat” refer both to nCoat, Inc., a private company (which changed its name to nCoat Automotive, Inc. prior to the share exchange), for the periods prior to February 14, 2007, and to nCoat, Inc. (formerly Tylerstone Ventures Corporation), a public company, and its subsidiaries for the periods following February 14, 2007. References to “Tylerstone” refer solely to the corporate entity for the periods prior to February 14, 2007. 1 nCoat, Inc. TABLE OF CONTENTS Page Number Part I – FINANCIAL INFORMATON Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 4 Condensed Consolidated Statement of Shareholders’ Equity (Deficit) for the Six Months Ended June 30, 2007 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Controls and Procedures 21 Part II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signature Page 24 2 PART I FINANCIAL INFORMATION Item 1 – Financial Statements NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 ASSETS Current Assets Cash $ 837,572 $ 63,437 Trade receivables, net 1,243,429 964,281 Security subscription receivable 228,544 - Inventory 244,112 88,965 Other current assets 181,694 7,852 Deferred income tax assets 45,769 222,501 Total Current Assets 2,781,120 1,347,036 Property and Equipment, net 2,509,252 1,649,491 Deferred Loan Costs, net 948,681 - Intangible Assets, net 8,366,621 3,231,042 Total Assets $ 14,605,674 $ 6,227,569 LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) Current Liabilities Accounts payable $ 2,513,517 $ 1,383,629 Accrued liabilities 742,336 1,102,458 Accrued income taxes 108,975 Current portion of notes payable 1,438,394 5,305,021 Accrued consulting obligation 500,000 500,000 Current portion of obligations under capital leases 136,475 130,895 Total Current Liabilities 5,439,697 8,422,003 Long-Term Liabilities Notes payable, net of current portion 807,603 220,909 Obligations under capital leases , net of current portion 403,119 471,905 Deferred income taxes 45,769 222,501 Total Long-Term Liabilities 1,256,491 915,315 Stockholders' Equity (Deficit) Common stock - $0.0001 par value; 500,000,000shares authorized; 94,863,236 shares and 33,660,000 shares outstanding, respectively 9,486 3,366 Additional paid-in capital 21,472,390 5,272,619 Accumulated deficit (13,572,390 ) (8,385,734 ) Total Stockholders' Equity (Deficit) 7,909,486 (3,109,749 ) Total Liabilities and Stockholders' Equity (Deficit) $ 14,605,674 $ 6,227,569 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net Sales 1,337,568 $ 1,839,871 $ 2,588,251 $ 2,978,904 Cost of Goods Sold 1,012,410 1,369,061 2,256,388 2,302,964 Gross Profit (Loss) 325,158 470,810 331,863 675,940 General and Administrative Expense 1,766,010 936,240 4,258,832 1,598,325 Sales and Marketing Expenses 124,242 311,305 296,174 572,676 Loss from Operations (1,565,094 ) (776,735 ) (4,223,143 ) (1,495,061 ) Interest Expense 732,327 141,716 963,513 279,992 Other Expense - 7,690 - 20,549 Net Loss $ (2,297,421 ) $ (926,141 ) $ (5,186,656 ) $ (1,795,602 ) Basic and Diluted Loss per Share $ (0.03 ) $ (0.03 ) $ (0.07 ) $ (0.06 ) Basic and Diluted Weighted-Average Shares Outstanding 87,044,269 29,006,047 73,222,808 28,502,487 The accompanying notes are an integral part of the condensed consolidated financial statements. 4 NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (DEFICIT) For the Six Months Ended June 30, 2007 (Unaudited) Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance - December 31, 2006 33,660,000 $ 3,366 $ 5,272,619 $ (8,385,734 ) $ (3,109,749 ) Shares issued to investor 1,130,910 113 (113 ) - - Shares issued to employees and consultants as compensation 12,784,090 1,278 1,070,304 - 1,071,582 Shares issued for the exercise of warrants 3,740,000 374 (204 ) - 170 Shares issued to the former shareholders of Tylerstone Ventures Corporation 37,200,000 3,720 (3,720 ) - - Shares issued as compensation for services 880,400 88 113,484 - 113,572 Shares issued upon conversion of debentures 4,135,503 414 2,067,338 - 2,067,752 Warrants issued with convertible debt 5,656,056 5,656,056 Amount attributable to beneficial debt conversion rights 5,391,985 5,391,985 Placement agent Warrants 998,108 998,108 Shares issued in acquisition of MCC, Inc. 1,333,333 133 906,533 906,666 Net loss - - - (5,186,656 ) (5,186,656 ) Balance - June 30, 2007 $ 94,864,236 $ 9,486 $ 21,472,390 $ (13,572,390 ) $ 7,909,486 The accompanying notes are an integral part of the condensed consolidated financial statements. 5 NCOAT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities Net loss $ (5,186,656 ) $ (1,795,602 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 223,061 36,400 Amortization of intangible assets 256,350 - Amortization of discount on notes payable and deferred loan costs 382,139 - Compensation expense paid by issuance of common stock 1,071,582 - Changes in assets and liabilities, net of effects from purchase of MCC, Inc.: Accounts receivable 126,595 (434,430 ) Inventory (35,078 ) 63,093 Other current assets (17,201 ) 23,173 Accounts payable 896,385 334,500 Accrued liabilities (476,743 ) 16,600 Net Cash Used in Operating Activities (2,759,566 ) (1,756,266 ) Cash Flows From Investing Activities Payment for the purchase of property and equipment - (179,541 ) Payment for purchase MCC, Inc., net of cash acquired (4,931,220 ) - Net Cash Used in Investing Activities (4,931,220 ) (179,541 ) Cash Flows From Financing Activities Proceeds from issuance of notes payable, net of loan costs paid 5,102,010 56,534 Proceeds from issuance of warrants, net of offering costs paid 6,654,164 - Proceeds from issuance of common stock 170 1,500,000 Principal payments on notes payable (3,228,217 ) - Principal payments under capital lease obligations (63,206 ) - Net Cash Provided by Financing Activities 8,464,921 1,556,534 Net Increase (Decrease) in Cash 774,135 (379,273 ) Cash at Beginning of Period 63,437 874,319 Cash at End of Period $ 837,572 $ 495,046 Supplemental Disclosures of Cash Flow Information Cash paid for interest $ 887,980 $ 279,992 Supplemental Schedule of Noncash Investing and Financing Activities In connection with the acquisition of MCC, Inc., liabilities were assumed as follows: Fair value of assets acquired $ 7,142,826 $ - Cash paid (5,000,000 ) - Common stock issued (906,666 ) - Liabilities assumed $ 1,236,160 $ - Notes payable issued for the purchase of equipment and insurance $ 83,158 $ - Capital lease obligation incurred for the lease of equipment - 658,717 Common stock issued upon conversion of notes payable and accrued interest 2,067,752 - Common stock issued for services of convertible debenture placement agent recognized as deferred loan costs 113,572 - The accompanying notes are an integral part of the condensed consolidated financial statements. 6 NCOAT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 and 2006 (Unaudited) Note 1.Basis of Presentation and Description of Business Interim Financial Statements - The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“generally accepted accounting principles”) for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the Company’s annual consolidated financial statements included in the Company’s current report on Form 8-K filed with the Securities and Exchange Commission on May 18, 2007. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for any future periods or for the year ending December 31, 2007. Nature of Operations - nCoat, Inc. and its subsidiaries specialize in nanotechnology research, licensing, and the commercialization, distribution and application of nano as well as multiple non-nano surface coatings. The Company’s specialized coatings are used by the automotive, diesel engine, trucking, recreational vehicle, motorcycle, aerospace and oil and gas industries for heat management, corrosion resistance, friction reduction, bond strength and appearance.Corporate offices and operations headquarters are located in Whitsett, North Carolina and application operations are conducted at production facilities located in Bluffdale, Utah; Chandler, Arizona; Oklahoma City, Oklahoma; Pascagoula, Mississippi; Quaker Town, Pennsylvania; Tempe, Arizona; and Whitsett, North Carolina. Organization and Basis of Presentation -On February 1, 2007, the shareholders of nCoat, Inc. changed its name to nCoat Automotive Group, Inc. (referred to herein as “nCoat”). On February 14, 2007, nCoat consummated a Share Exchange Agreement with Tylerstone Ventures Corporation (Tylerstone) whereby Tylerstone acquired all of the outstanding common stock of nCoat in exchange for the issuance of 50,840,000 shares of Tylerstone common stock. The nCoat shareholders received a majority of the voting equity interests of Tylerstone and nCoat was therefore considered to have acquired Tylerstone for financial reporting purposes. Immediately prior to the share exchange, nCoat had 11,554,545 shares of common stock outstanding. The share exchange was recognized as the recapitalization of nCoat into Tylerstone at historical cost in a manner similar to a 4.4-for-1 forward stock split. The accompanying consolidated financial statements have been restated on a retroactive basis for all periods presented to reflect the shares issued to the nCoat shareholders under the Share Exchange Agreement.On February 2, 2007, the Tylerstone shareholders amended the articles of incorporation of Tylerstone to change its name to nCoat, Inc. to conform to the name of the operating company and to increase the authorized common stock to 500,000,000 shares, $0.0001 par value. On June 29, 2007, nCoat, Inc. acquired of all the capital stock of MCC, Inc. (Metallic Ceramic Coatings, Inc., or "MCCI"), doing business in the marketplace under the brand of JET-HOT® Coatings. The results of MCCI’s operations will be included in the consolidated financial statements of the Company from June 29, 2007. The accompanying consolidated financial statements include the operations, accounts and transactions of nCoat, Inc., from February 14, 2007; of nCoat Automotive Group, Inc., for all periods presented; and of High Performance Coatings, Inc., nTech, Inc., and MCCI from the dates of their acquisition or formation, which entities for those periods are collectively referred to herein as the “Company” or “nCoat”. All intercompany transactions and balances have been eliminated in consolidation. 7 Business Condition– The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company incurred losses of $5,186,656 and $1,795,602 and used $2,759,566 and $1,756,266 of cash in operating activities during the six months ended June 30, 2007 and 2006, respectively.The Company has experienced losses from operations since inception and has an accumulated deficit of $13,572,390 as of June 30, 2007. At June 30, 2007, the Company had a working capital deficiency of $2,658,577. Based on current operations, cash flows from operations will likely be negative throughout calendar year 2007. As of June 30, 2007, the Company’s principal sources of liquidity were approximately $838,000 of cash, $1,243,000 of trade accounts receivable and security subscription receivable of $228,000. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These losses from operations and negative cash flows occurred while the Company was developing, and the Company continues to develop, and commercialize products utilizing a new and unique technology, opening a new facility, relocating its corporate headquarters and the installation of an infrastructure to support the Company’s plan for growth and development. These factors have placed a significant strain on the financial resources of the Company. The ability of the Company to overcome these challenges depends on its ability to reduce its operating costs, generate higher revenue and achieve positive cash flows from operations and continued sources of debt and equity financing. Capital requirements during the next twelve months will depend on numerous factors, including the successful integration of an acquired business into our existing operations, the success of our new and current product lines, obtaining new customers for our products, the development of new applications for our products, and the availability of resources to develop and support of our products. Specifically, it is anticipated that, in addition to the funds raised in a recent financing, we could need approximately $3 million over the next twelve months to pursue our current operating plan.The actual amount is dependent on our success in achieving the goals mentioned above.
